The opinion of the court was filed January 26th, 1885.
Per Curiam.
We agree with the conclusion of the Auditor, that the death of the life tenant was the time fixed by the marriage settlement, to determine the next of kin of Carolina Peace. We will not review the numerous authorities cited in the able argument of the counsel for the appellant. It is not necessary to question their force or the facts upon which they rest. In the present case, the clear intention of the settlor must control. That is the governing rule of construction. It is not sufficient to change the manifest intention of the whole instrument by creating a doubt whether the word “ then ” is not sometimes used as a conjunction, and not always as an adverb of time. Looking at the whole deed we think the reasonable presumption is that she did not intend the fund to pass to any person who was not of her blood. By holding as we do that the next of her kin was to be determined at the death of the life tenant, we give due effect to her intention as shown by the language used, to pass the property to those of her blood: Wharton v. Barker, 4 K. & J., 483; Long v. Blackall, 3 Vesey, 486; Jones v. Colbeck, 8 Vesey, Jr., 38; Phillip’s Appeal, 12 Norris, 45.
Decree affirmed and appeal dismissed at the costs of the appellants.